IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-22-00090-CV

                     IN RE STACY CARROLL EISENBISE,
                       EXECUTRIX OF THE ESTATE OF
                     MELISSA G. WOEHLEKE, DECEASED


                                 Original Proceeding
                                   _____________

                            From the 82nd District Court
                                 Falls County, Texas
                              Trial Court No. CV-41192


                             CONCURRING OPINION


       This is a discovery dispute over the alleged failure to timely produce “initial

disclosures.” Based on their arguments in this proceeding, the parties have a substantial

disagreement about the scope and meaning of the trial court’s discovery order. Their

arguments, on both sides of the issue, seem to stretch the order to a breaking point for

their respective positions. I reject both of their arguments and go with the trial court and

the literal terms of the order and the production that it requires. Because the trial court’s

discovery order does not order the production of anything beyond the scope of what the
rules require for initial disclosures, but merely sets a deadline for the production of a

limited category of information otherwise required to be produced as part of the initial

disclosure, I join the Court’s denial of the petition for a writ of mandamus.

        Mother and Son are fighting over Grandmother’s estate. Son moved to compel

Mother to comply with her initial disclosure requirements. In particular, Son relies upon

Texas Rule of Civil Procedure 194.2(b)(6) to require Mother, in her capacity as executor,

to make disclosure of “a copy—or a description by category and location—of all

documents, electronically stored information, and tangible things that the responding

party has in its possession, custody, or control, and may use to support its claims or

defenses, unless the use would be solely for impeachment.” However, in his arguments,

Son pushed the envelope and attempted to obtain, not just the things that Mother “may

use to support [her] claims or defenses” but sought other documents that is or may be

relevant to the proceeding. In essence, without making a discovery request, Son wants

Mother to be required to produce all of Grandmother’s information/documents that

Mother has access to in her capacity as Executor of Grandmother’s estate. The trial court

rightly did not go that far.

        The trial court ordered Mother, in her capacity as executor “to produce the

following in her possession, custody, or control within ten (10) days from the signed date

of this Order pursuant to Texas Rule of Civil Procedure 194.2:

    1. The medical records of [Grandmother], including the documents, and
       electronic information; and
    2. The documents and electronic information obtained by [Mother] from the
       [Grandmother’s] laptop(s) and cellular telephone(s).”


In re Eisenbise                                                                     Page 2
The two categories are somewhat vague. And I concede that I do not fully understand

the scope of the two categories. Nevertheless, the production ordered is circumscribed

by the reference to Texas Rule of Civil Procedure 194.2, and thus limited to the

documents/information         that   Mother     “may     use    to   support     her   claims    or

defenses.” Therefore, because the trial court’s order does not require production of

anything beyond the initial disclosures required by Texas Rule of Civil Procedure 194.2,

and merely sets a time period by which those items must be produced, I respectfully

concur in the Court’s denial of the petition for writ of mandamus. 1



                                              TOM GRAY
                                              Chief Justice

Concurring opinion delivered and filed June 8, 2022




1
 The consequences of the failure to timely produce the specific information is not before us in this
mandamus proceeding.

In re Eisenbise                                                                              Page 3